DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SENSOR HAVING A FILM PORTION AND AN ELECTRODE REGION INCLUDING FIRST AND SECOND ELECTRODE SURFACE ARRANGEMENTS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to line 3 of claim 20, the phrase “can change” is ambiguous.  Does the electrical resistance change according to deformation or not?  The limitation will be read 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al (JP 2017053723 A).
In regards to claim 1, Okamoto et al teaches a supporter (70s) including a first support portion and a second support portion (Paragraph 0012; Figure 3); a film portion (70d) including a first partial region supported by the first support portion (Paragraph 0010-0012); a first element (50, i.e. detection element) provided at the first partial region, the first element (50) including a first electrode region (58a), a first opposing electrode region (58b) (Paragraph 0021), and a first magnetic layer (10) provided between the first electrode region (58a) and the first opposing electrode region (58b) (Paragraph 0017); and a first magnetic portion (50b, i.e. second detection element), a direction from the second support portion toward the first magnetic portion being aligned with a first direction (Paragraphs 0018 & 0022), the first direction being from the first opposing electrode region (58b) toward the first electrode region (58a), at least a portion 
In regards to claim 20, Okamoto et al teaches wherein the first partial region is deformable, and an electrical resistance of the first element changes according to a deformation of the first partial region (Paragraph 0010 & 0021-0024).

Allowable Subject Matter
Claims 2 & 10-19 allowed.
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 2, Okamoto et al teaches a supporter (70s) including a first support portion and a second support portion (Paragraph 0012; Figure 3); a film portion (70d) including a first partial region supported by the first support portion (Paragraph 0010-0012); a first element (50, i.e. detection element) provided at the first partial region, the first element (50) including a first electrode region (58a), a first opposing electrode region (58b) (Paragraph 0021), and a first magnetic layer (10) provided between the first electrode region (58a) and the first opposing electrode region (58b) (Paragraph 0017); and a first magnetic portion (50b, i.e. second detection element), a direction from the second support portion toward the first magnetic portion being aligned with a first direction (Paragraphs 0018 & 0022), the first direction being from the first opposing electrode region (58b) toward the first .
However Okamoto et al does not teach the structural limitations of the sensor further comprising an arrangement of the first electrode region having a first electrode surface and a second electrode surface wherein the second electrode surface being between the first electrode surface and the first magnetic layer in the first direction, and the first magnetic portion having a first magnetic portion surface on the supporter side of the first magnetic portion wherein a position in the first direction of the first magnetic portion surface being between a position in the first direction of the first electrode surface and a position in the first direction of the supporter in combination with the remaining limitations of independent claim 2.  
In the Examiner’s opinion in regards to claim 3, Okamoto et al teaches a supporter (70s) including a first support portion and a second support portion (Paragraph 0012; Figure 3); a film portion (70d) including a first partial region supported by the first support portion (Paragraph 0010-0012); a first element (50, i.e. detection element) provided at the first partial region, the first element (50) including a first electrode region (58a), a first opposing electrode region (58b) (Paragraph 0021), and a first magnetic layer (10) provided between the first electrode region (58a) and the first opposing electrode region (58b) (Paragraph 0017); and a first magnetic portion (50b, i.e. second detection element), a direction from the second support portion toward the first magnetic portion being aligned with a first direction (Paragraphs 0018 & 0022), the first direction being from the first opposing electrode region (58b) toward the first 
However Okamoto et al does not teach the structural limitations of the sensor further comprising an arrangement of the second element including a second electrode region, a second opposing electrode region, and a second magnetic layer provided between the second electrode region and the second opposing electrode region wherein a direction from the fourth support portion toward the second magnetic portion being aligned with the first direction in combination with the remaining limitations of independent claim 1 upon overcoming the rejection under 35 U.S.C. 102(a)(1).  The remaining claims 4-9 are allowed due to their dependency.
In the Examiner’s opinion in regards to claim 10, Okamoto et al teaches a supporter (70s) including a first support portion and a second support portion (Paragraph 0012; Figure 3); a film portion (70d) including a first partial region supported by the first support portion (Paragraph 0010-0012); a first element (50, i.e. detection element) provided at the first partial region, the first element (50) including a first electrode region (58a), a first opposing electrode region (58b) (Paragraph 0021), and a first magnetic layer (10) provided between the first electrode region (58a) and the first opposing electrode region (58b) (Paragraph 0017); and a first magnetic portion (50b, i.e. second detection element), a direction from the second support portion toward the first magnetic portion being aligned with a first direction (Paragraphs 0018 & 0022), the first direction being from the first opposing electrode region (58b) toward the first electrode region (58a), at least a portion of the first magnetic portion (50b) overlapping 
However Okamoto et al does not teach the structural limitations of the sensor further comprising an arrangement of a position of the first magnetic portion in a first element direction being between a position of the first reference element in the first element direction and a position of the first element in the first element direction wherein the first element direction being from the first reference element toward the first element, and the first reference element includes a first reference electrode region, a first reference opposing electrode region, and a first reference magnetic layer being provided between the first reference electrode region and the first reference opposing electrode region in combination with the remaining limitations of independent claim 10.  The remaining claims 11-19 are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fuji et al (US 9176014 B2) – Pressure sensor, audio microphone, blood pressure sensor, and touch panel
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        




/J.L.J/Examiner, Art Unit 2856